Title: From Abigail Smith Adams to John Quincy Adams, 24 December 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy December 24 1815
				
				By mr. Tarbel, who left here the last of Nov’br I wrote to you, and to mrs Adams, introducing him to you, as the Grandson of our Ancient, and beloved Friend, dr. Tufts, who then enjoyed his faculties and was active in buisness—but upon the 8th of this month, closed a Life of virtuous usefullness. having finishd the works assignd him, he fell asleepe asleep—for his death was not preeceeded by any Sickness or allarming Symptoms. he was not confined to his Room, or Bed a Single day. hearing that he was unwell, your Father, and I went to visit him, as we had more frequently practised, for the year past. we found him in his parlour, Social and cheerfull, altho I perceived that he conversed with more difficulty than usual. he had taken a bad cold, and coughd much. when I took leave of him, he gave me a pressure of the hand, and an earnest expression in his countanance which Sunk deep to my heart, and I Said to your Father, He is going. altho I did not consider the event So near at hand, he Survived only one day.untill you arrive at old Age, you can not realize the Sensation caused, by the removal of a Friend, of many years growth,—so ripened by our Side, So endeard to us by every virtueThe death of Such a man, who through Life has sustaind, in every Relation, and character a pure and unspotted Reputation, and who filled every hour with Some active Service to his fellow creatures—causes a universal Shock, and Electric Strokewho of us would not wish thus to live, and thus to die? his death has imprest upon my mind, with increasing force, the little Time, which in the course of Nature, is alloted to your Parents, the Suddeness with which we may drop into the Grave, and it has determined me to write to you, and Say, that which ever of us may be first taken, the other will Survive but a Short period, and Should Such an event take place in your absence, the Survivour will need all your filial consolation, and Support. I therefore request you would immediatly return or as Soon as you could obtain permission, to your Native Country.your Fathers bodily health is much firmir than mine, yet he bends under the weight of years, and decays fast. my health is crumbling under frequent attacks of Sickness, and age. while my Reason is Sound; and my mind tranquil I have Some things to impart to you. you know that Louisa Smith, has been to me at all times, as a daughter, always faithfull to my interest, and constant and affectionate in her attendance in Sickness, as well as health that She is peculiarly Situated, not having a relative, or any kindred, nor Sister excepted, upon her Mothers Side. I am desirious of doing what I can for her if I Should be taken away. I have therefore retaind a Note of yours; part of which is already paid, and which your Brother would have paid the whole, but for my request to the contrary.There remains about twelve hundred dollars. this Note I shall inclose in a Letter addrest to you, and seald up, which I Shall give to her, for you, relying upon you, to discharge it agreable to my request. Dr Tufts has always been my Trustee. there was some property, left me, by my Fathers will, which dr Tufts who was Executor, after I went abroad converted into public Stock. the interest of this, and Some other Small Sums, which was purchased by him, I have found convenient for Family use, during the late war, when our income was much diminished—of this I have your Fathers consent to dispose of as I please—I Shall leave directions to you for this purpose—I have written you more than once requesting the price of the cloth Sent your Father & the knives and forks Sent me. the Seal and Books your Father has written you about. they will all be deducted from the Small remains of your Note to your Father, nearly the whole of which has been paid. The Boys have Sent for their watches—I have only waited for your, or their mothers direction to comply.I am my dear Son / most affectionatly your Mother
				
					Abigail Adams
				
				
			